—In an action, inter alia, to recover damages for fraud, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Huttner, J.), dated August 5, 1998, as denied that branch of their motion pursuant to CPLR 3211 (a) (7) which was to dismiss the third cause of action to recover damages for fraud.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied that branch of the defendants’ motion pursuant to CPLR 3211 (a) (7) to dismiss the third cause of action seeking to recover damages for fraud, as the complaint stated a cause of action sounding in fraud with sufficient specificity (see, Knox v Sprague, 255 AD2d 428). S. Miller, J. P., Sullivan, Friedmann, Luciano and Feuerstein, JJ., concur.